DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0112289, hereinafter Kim), in view of Damnjanovic et al (US 2015/0245327, hereinafter Damnjanovic, claiming the priority date of provisional application 61/943,760) and in view of Pietraski et al (US 2016/0007371, hereinafter Pietraski).
Regarding claim 1, Kim discloses a method performed by a radio access node for scheduling a control channel to a communication terminal in a wireless communication network; wherein the radio access node serves the communication terminal in at least one of a first cell on a carrier of a licensed or unlicensed spectrum, and the communication terminal is further served in a second cell on a carrier of an unlicensed spectrum (Pcell using a licensed band and Scell using an unlicensed band and using the control and data channels to communicate with the UE, Para [0180]/Fig. 17), comprising: 		configuring the communication terminal with a configuration, which configuration defines that the communication terminal is to monitor at least two start positions for the control channel intended for the communication terminal (in one case the PDCCH is transmitted at the starting point of a sub-frame, Para [0192]/Fig. 18 and in another case PDCCH is transmitted at start point after carrier sensing is performed, Para [0206]/Fig. 20 and can be configured with RRC signaled search space, and further there is a defined search space for PDCCH, the set of candidate PDCCHs, Para [0074]); 		and transmitting control information on the control channel as scheduled to the communication the PDCCH is transmitted to the UE, Para [0095]);						but does not explicitly disclose determining whether a Listen Before Talk, LBT, process is to be performed or not in the second cell; scheduling, based on whether the LBT process is to be performed in a subframe on the second cell or not, a control channel with a start position in the subframe out of at least two start positions, nor the start positions of the configuration are a first start position being used by the radio access node when the radio access node does not perform a LBT process and a second start position being used by the radio access node when the radio access node does not perform a LBT process, wherein the at least two start positions indicate a respective at least two different locations in time.  Kim does however disclose performing carrier sensing on the unlicensed band in order to transmit signals on that band, Para [0182].  Damnjanovic discloses the BS performs LBT procedures in order to gain channel access on the unlicensed band, Para [0044], the BS can use the unlicensed for long periods of time, Para [0048], meaning if a BS gained access through LBT then it can retain access without performing another CCA or LBT procedure, Para [0049], from provisional application 61/943,760.  See Fig. 4 of Damnjanovic, where the one operator/BS has access to the unlicensed band for the LBT frame period, which can comprise multiple sub-frames, Fig. 3.  Further there can be a designated contention exempt sub-frames that allow transmission by a BS without performing LBT, Fig. 5.  In view of the combination the start of the PDCCH in the unlicensed band can occur after the carrier sensing is performed in the first sub-frame (i.e. PDCCH starts mid sub-frame, see Fig. 20 of Kim) and in the next sub-frame the PDCCH can be transmitted at the start of the sub-frame as carrier sensing does not have to be performed.  Pietraski discloses EPDCCH is transmitted in the PDSCH region and the starting position is configured by RRC signaling, where the UE will monitor for the EPDCCH at the start position, Para [0066], therefore UE is configured by RRC signaling to monitor for PDCCH at start of a sub-frame and in the later PDSCH region.  
Regarding claim 4, Kim discloses a method according to any of the claims 1, wherein the scheduling the control channel and data channel intended for the communication terminal comprises scheduling transmission of data on the data channel on the second cell in a cross carrier manner from the first cell (cross carrier scheduling, PDCCH transmitted on the licensed band and PDSCH/PUSCH is transmitted on the unlicensed band, Para [0180]/Fig. 18). 
Regarding claim 6, Kim discloses a method according to claim 1, but not wherein the control channel is one out of at least two control channels, and wherein the at least two start positions correspond to the at least two control channels such that one of the at least two control channels corresponds to a start position later in the subframe to be scheduled when the LBT process is to be performed and another one of the at least two control channels corresponds to a start position earlier in the subframe to be scheduled when no LBT process is to be performed.  Damnjanovic discloses the BS performs LBT procedures in order to gain channel access on the unlicensed band, Para [0044], the BS can use the unlicensed for long periods of time, Para [0048], meaning if a BS gained access through LBT then it can retain access without performing another CCA or LBT procedure, Para [0049], from provisional application 61/943,760.  See Fig. 4 of Damnjanovic, where the one operator/BS has access to the unlicensed band for the LBT frame period, which can comprise multiple sub-frames, Fig. 3.  Further there can be a designated contention exempt sub-frames that allow transmission by a BS without performing LBT, Fig. 5.  In view of the combination the start of the PDCCH in the unlicensed band can occur after the carrier sensing is performed in the first sub-frame (i.e. PDCCH starts mid sub-frame, see Fig. 20 of Kim) and in the next sub-frame the PDCCH can be transmitted at the start of the sub-frame as carrier sensing does not have to be performed.  
Regarding claim 7, Kim discloses a method according to claim 6, wherein the control channel is of an enhanced Physical Downlink Control Channel set that contains a common search space, and uses a start position that allows for LBT (the enhanced PDCCH uses PDSCH resources for control transmission, See Para [0206]/Fig. 20 of Kim, PDCCH transmitted in PDSCH region after carrier sensing
Regarding claim 9, Kim discloses a method performed by a communication terminal for handling communication in a wireless communication network, wherein the communication terminal is configured to communicate with a radio access node in a first cell on a carrier of a licensed or unlicensed spectrum and to communicate over a second cell on a carrier of an unlicensed spectrum (Pcell using a licensed band and Scell using an unlicensed band and using the control and data channels to communicate with the UE, Para [0180]/Fig. 17), comprising: 						receiving a configuration from the radio access node, which configuration defines that the communication terminal is to monitor at least two start positions for a control channel intended for the communication terminal and monitoring the at least two start positions for reception of the control channel (in one case the PDCCH is transmitted at the starting point of a sub-frame, Para [0192]/Fig. 18 and in another case PDCCH is transmitted at start point after carrier sensing is performed, Para [0206]/Fig. 20 and can be configured with RRC signaled search space, and further there is a defined search space for PDCCH, the set of candidate PDCCHs, Para [0074]); 	 		but does not explicitly disclose depending whether a Listen Before Talk process is performed in the second cell nor the start positions of the configuration are a first start position being used by the radio access node when the radio access node does not perform a LBT process and a second start position being used by the radio access node when the radio access node does not perform a LBT process wherein the at least two start positions indicate a respective at least two different locations in time.  Damnjanovic discloses the BS performs LBT procedures in order to gain channel access on the unlicensed band, Para [0044], the BS can use the unlicensed for long periods of time, Para [0048], meaning if a BS gained access through LBT then it can retain access without performing another CCA or LBT procedure, Para [0049], from provisional application 61/943,760.  See Fig. 4 of Damnjanovic, where the one operator/BS has access to the unlicensed band for the LBT frame period, which can comprise multiple sub-frames, Fig. 3.  Further there can be a designated contention exempt sub-frames that allow transmission by a BS without performing LBT, Fig. 5.  In view of the combination the start of the PDCCH in the unlicensed band can occur after the carrier sensing is performed in the first sub-frame (i.e. PDCCH starts mid sub-frame, see Fig. 20 of Kim) and in the next sub-frame the PDCCH can be transmitted at the start of the sub-frame as carrier sensing does not have to be performed.  Pietraski discloses EPDCCH is transmitted in the PDSCH region and the starting position is configured by RRC signaling, where the UE will monitor for the EPDCCH at the start position, Para [0066].  
Regarding claim 13, Kim discloses the method according to claim 9, further comprising detecting and decoding the control channel (the UE monitors and decodes the PDCCH, Para [0077]). 
Regarding claim 14, Kim discloses a radio access node (eNB, Fig. 17) for scheduling a control channel to a communication terminal in a wireless communication network; wherein the radio access node is configured to serve the communication terminal in at least one of a first cell on a carrier of a licensed or unlicensed spectrum, and the communication terminal is configured to be served in a second cell on a carrier of an unlicensed spectrum (Pcell using a licensed band and Scell using an unlicensed band and using the control and data channels to communicate with the UE, Para [0180]/Fig. 17), the radio access node being configured to: 							configure the communication terminal with a configuration, which configuration defines that the communication terminal is to monitor at least two start positions for a control channel intended for the communication terminal (in one case the PDCCH is transmitted at the starting point of a sub-frame, Para [0192]/Fig. 18 and in another case PDCCH is transmitted at start point after carrier sensing is performed, Para [0206]/Fig. 20 and can be configured with RRC signaled search space, and further there is a defined search space for PDCCH, the set of candidate PDCCHs, Para [0074]); 		and transmit control information on the control channel as scheduled to the communication terminal (the PDCCH is transmitted to the UE, Para [0095]);						but does not explicitly disclose determine whether a Listen Before Talk, LBT, process is to be performed or not in the second cell; schedule, based on whether the LBT process is to be performed in a subframe on the second cell or not, a control channel with a start position in the subframe out of at least two start positions nor the start positions of the configuration are a first start position being used by the radio access node when the radio access node does not perform a LBT process and a second start position being used by the radio access node when the radio access node does not perform a LBT process wherein the at least two start positions indicate a respective at least two different locations in time.  Kim does however disclose performing carrier sensing on the unlicensed band in order to transmit signals on that band, Para [0182].  Damnjanovic discloses the BS performs LBT procedures in order to gain channel access on the unlicensed band, Para [0044], the BS can use the unlicensed for long periods of time, Para [0048], meaning if a BS gained access through LBT then it can retain access without performing another CCA or LBT procedure, Para [0049], from provisional application 61/943,760.  See Fig. 4 of Damnjanovic, where the one operator/BS has access to the unlicensed band for the LBT frame period, which can comprise multiple sub-frames, Fig. 3.  Further there can be a designated contention exempt sub-frames that allow transmission by a BS without performing LBT, Fig. 5.  In view of the combination the start of the PDCCH in the unlicensed band can occur after the carrier sensing is performed in the first sub-frame (i.e. PDCCH starts mid sub-frame, see Fig. 20 of Kim) and in the next sub-frame the PDCCH can be transmitted at the start of the sub-frame as carrier sensing does not have to be performed. Pietraski discloses EPDCCH is transmitted in the PDSCH region and the starting position is configured by RRC signaling, where the UE will monitor for the EPDCCH at the start position, Para [0066].  
Regarding claim 15, Kim discloses a communication terminal for handling communication in a wireless communication network, wherein the communication terminal is configured to communicate with a radio access node in a first cell on a carrier of a licensed or unlicensed spectrum and to communicate over a second cell on a carrier of an unlicensed spectrum (Pcell using a licensed band and Scell using an unlicensed band and using the control and data channels to communicate with the UE, Para [0180]/Fig. 17), the communication terminal being configured to 						receive a configuration from the radio access node, which configuration defines that the communication terminal is to monitor at least two start positions for a control channel intended for the communication terminal, and monitor the at least two start positions for reception of the control channel. (in one case the PDCCH is transmitted at the starting point of a sub-frame, Para [0192]/Fig. 18 and in another case PDCCH is transmitted at start point after carrier sensing is performed, Para [0206]/Fig. 20 and can be configured with RRC signaled search space, and further there is a defined search space for PDCCH, the set of candidate PDCCHs, Para [0074]); 	 		but does not explicitly disclose depending whether a Listen Before Talk process is performed in  the BS performs LBT procedures in order to gain channel access on the unlicensed band, Para [0044], the BS can use the unlicensed for long periods of time, Para [0048], meaning if a BS gained access through LBT then it can retain access without performing another CCA or LBT procedure, Para [0049], from provisional application 61/943,760.  See Fig. 4 of Damnjanovic, where the one operator/BS has access to the unlicensed band for the LBT frame period, which can comprise multiple sub-frames, Fig. 3.  Further there can be a designated contention exempt sub-frames that allow transmission by a BS without performing LBT, Fig. 5.  In view of the combination the start of the PDCCH in the unlicensed band can occur after the carrier sensing is performed in the first sub-frame (i.e. PDCCH starts mid sub-frame, see Fig. 20 of Kim) and in the next sub-frame the PDCCH can be transmitted at the start of the sub-frame as carrier sensing does not have to be performed.  Pietraski discloses EPDCCH is transmitted in the PDSCH region and the starting position is configured by RRC signaling, where the UE will monitor for the EPDCCH at the start position, Para [0066].  

Claims 2, 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Damnjanovic, in view of Pietraski and in view of Park et al (US 2015/0223208, hereinafter Park).
Regarding claims 2 and 10, Kim discloses a method according to claim 1/9, but not wherein the configuring the communication terminal with at least two different sets of Physical Downlink Shared Channel Resource Element Mapping and Quasi Co-Located Indicator, PQI, values.  Park discloses a signal for determining a PDSCH start symbol index is provided according to 2^N states of the PQI field in the DCI format, Para [0330] and multiple PQI parameters in a PQI parameter set and there are multiple PQI parameter sets, Para [0332]
Regarding claims 3 and 11, Kim discloses a method according to claim 2/10, but not wherein the transmitting the control information comprising an indication indicating the start position for the data channel based on one of the at least two sets of PQI values (and the UE monitors the start position for reception of the data channel).  Park discloses a signal for determining a PDSCH start symbol index is provided according to 2^N states of the PQI field in the DCI format, Para [0330] and multiple PQI parameters in a PQI parameter set and there are multiple PQI parameter sets, Para [0332].  
Regarding claim 12, Kim discloses the method according to claim 11, further comprising detecting and decoding the data channel (UE receives and decodes data units, Para [0161]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Damnjanovic, in view of Pietraski and in view of Kaur et al (US 2015/0131536, hereinafter Kaur).
Regarding claim 5, Kim discloses a method according to claim 1, but not wherein the scheduling the start position in the subframe out of at least two start positions comprises scheduling the data channel at an earlier start position than the control channel.  Kaur discloses the WTRUs can receive and buffer PDSHC on a supplementary carrier before the PDCCH is completely decoded, Para [0099]/Fig. 6, meaning the PDSCH can start before the control channel and the UE can buffer the data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kaur in order to utilize unused spectrum without adding harmful interference.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.  The applicant amends the limitation in the claims and argues the references do not disclose the amended .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461